DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 01/08/2021, wherein claims 1-20 are pending in the present application, claims 1, 9, 16, 19 being independent. The present Application is a CONTINUTATION of 16/675,998 (now US Pat. No. 10,911,940) which is a CONTINUATION of 16/394,271 (now US PAT no. 10,499,240) which is a PCT/CN2017/102963 and claims foreign priority to CN201610934258.8 with a priority date of 10/31/2016. 
Priority
The Examiner notes the Interim Copy of Foreign Priority Document filed 05/07/2021, and reminds the Applicant that providing an interim copy of a foreign application under 37 CFR 1.55(j)  satisfies the requirement for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f), but a certified copy of the foreign application must still be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g)  as appropriate.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art
Double Patenting



The present Application has been reviewed with respect to Parent cases 16/675,998 (now US Pat. No. 10,911,940) and 16/394,271 (now US PAT no. 10,499,240) wherein the Examiner 
Claim 9 of the present application is patentably distinguished from the parent cases by at least the limitations requiring “A system for reporting location changes of user equipment (UE) comprising: a first entity is configured to: receive, from a second entity, a first subscription request comprising a first identifier of a presence reporting area (PRA) set, wherein the PRA set comprises a plurality of PRAs, and wherein the first request requests to subscribe to events of the UE entering or leaving each PRA in the first PRA set; and send, to a third entity, a second 
Claim 16 of the present application is patentably distinguished from the parent cases by at least the limitations requiring “receive, from a second entity, a first request comprising a first identifier of a presence reporting area (PRA) set, wherein the PRA set comprises a plurality of PRAs, and wherein the first request requests to subscribe to events of a user equipment (UE) entering or leaving each of the PRAs; send, to a third entity, a second request for reporting PRA location change comprising the first identifier; receive, from the third entity, location change information of the UE in the PRA, a second identifier of the first PRA, and the first identifier, wherein the location change information comprises information regarding the UE entering or leaving the first PRA; and send the second identifier and the location change information to the second entity” (wherein corresponding limitations are found in claims 16-18 by virtue of 
Claim 19 of the present application is patentably distinguished from the parent cases by at least the limitations requiring “receive, from a second entity, a first request for reporting presence reporting area (PRA) location change comprising a first identifier of a PRA set comprising a plurality of PRAs; and send, to the second entity in response to a location of a user equipment (UE) changing, location change information of the UE in a PRA of the PRAs, a second identifier of the PRA, and the first identifier, wherein the location change information comprises information regarding the UE entering or leaving the first PRA” (wherein corresponding limitations are found in claim 20 by virtue of dependence).  The claims of the Patent do not reflect the same limitations and are patentably distinct.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

OR



Claim(s) 19-20 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by WIPO Publication WO-2017078789 to Shan (hereinafter d1).
Regarding claim 19, as to the limitation “A first entity comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the first entity to be configured to:” d1 discloses  devices (i.e. entity) (see d1 Figs. 2-3) including a memory (see element 212, 312), processor (see element 210, 310) executing instructions (see d1 page 12 line 31- page 13 line 35);
as to the limitation “receive, from a second entity, a first request for reporting presence reporting area (PRA) location change comprising a first identifier of a PRA set comprising a plurality of PRAs” d1 discloses reception of a request comprising a MME ID (i.e. a first identifier) which is correlated with one or more PRA IDs (i.e. PRA set) (see Fig. 11 page 23 lines 9-13);
as to the limitation “and send, to the second entity in response to a location of a user equipment (UE) changing, location change information of the UE in a PRA of the PRAs, a second identifier of the PRA, and the first identifier, wherein the location change information comprises information regarding the UE entering or leaving the first PRA” d1 discloses reporting a change corresponding to location change (see d1 Example 19 page 42) of a UE (i.e. UE leaving a PRA) wherein a new MME ID and associated PRA (i.e. second identifier) (i.e. location change information) is sent (see d2 Examples 21, 22, 24 page 42). 
Regarding claim 20, as to the limitation “The first entity of claim 19, wherein the instructions further cause the first entity to be configured to determine, in response to the .
Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200196181 A1 to Mouafik et al. discloses managing, in a communication network, network traffic related to a mechanism for signaling the presence of a terminal in a plurality of presence-signaling areas. A mobility management entity receives, for each presence-signaling area of the plurality, an area identifier and a priority level for the area then stores, in a piece of subscriber context related to a subscriber of the terminal, the identifiers and priority levels received in association with an identifier of the terminal. When the load of the mobility management entity is higher than a predefined critical load threshold, the entity suspends the presence-signaling mechanism for the presence-signaling areas, referred to as non-monitored areas, of the plurality in which the priority level is lower than a transitional priority level.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.